Title: From Thomas Jefferson to Edmund Bacon, 8 March 1808
From: Jefferson, Thomas
To: Bacon, Edmund


                  
                     Sir
                     
                     Washington Mar. 8. 08.
                  
                  I recieved yesterday yours of the 4th. I would have you sow in oats the whole of the field we got of mr Craven, and plant your last year’s clearing in Pani corn, that is the kind of corn which was planted last year below the garden. the other kinds of corn, I would not have planted at all, as the Pani is the best. I wish it were possible for you to get red clover seed to sow with your oats. Colo. Lewis used to raise seed for sale. in the open parts below the garden, and in the South orchard I would plant Ravensworth peas, Cowpeas, and Irish potatoes, because in cultivating them we shall get rid of the briars, bushes, weeds Etc. you mentioned in one of your late letters that you had not yet recieved your nail rod. two tons left Philadelphia January the 8th.
                  I inclose you 320. D. to be paid as follows.
                  
                     
                        
                           To
                           Hugh Chisolm
                           100.
                           D.
                           
                        
                        
                           
                           John Perry
                           30.
                           
                           
                        
                        
                           
                           Fleming Turner for Brown Rives & co.
                           139.
                           41
                           this is on acct of Robert Davis 
                        
                        
                           
                           
                        
                        
                           
                           on account towards paying debts
                           
                              
                                  50.
                           
                           
                              59
                           
                           
                        
                        
                           
                           
                           320.
                           
                           
                        
                     
                  
                  
                  I am sorry to make you so small a remittance this month, but I can do no more. I tender you my best wishes.
                  
                     Th: Jefferson
                     
                  
               